DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmeister et al. (US Pat. 9,196,518).
Re claim 1, Hofmeister teaches a system for processing a wafer (Figs. 1-16), comprising:												a process module (114, 122) including a rotation device (144) having a rotation axis (Fig. 2);												a pedestal (140) within the process module (114, 122) configured for supporting a process wafer (Col. 2, lines 45-50);								a transfer robot (110) configured for transferring the process wafer to and from the process module (Col. 2, lines 45-50); and								a measurement system fixed (Col. 3, lines 41-60, “APS”) within a reference coordinate system (144’, Col. 2, lines 65-67 & Col. 3, lines 1-30), wherein the measurement system is configured to determine an alignment offset of a process wafer when transferring the process wafer to a pedestal in a process module (Col. 3, lines 41-67 & Col. 4, lines 1-32), 										wherein the transfer robot (110) is configured to apply an alignment correction corresponding to the alignment offset (Col. 3, lines 41-67 & Col. 4, lines 1-32), 													wherein the transfer robot (110) is configured to apply a condition correction of a rotation axis of a rotation device of the process module (Col. 3, lines 41-67 & Col. 4, lines 1-32), 												wherein the process module (122) is under a process condition (Col. 3, lines 41-67 & Col. 4, lines 1-32, “calibration mode”).
	Re claim 2, Hofmeister teaches the system of claim 1, wherein the measurement system is configured to determine an entry offset of a calibration wafer within the reference coordinate system when transferring the calibration wafer to the pedestal using the transfer robot when the process module is under the process condition (Figs. 3, 4A-B, 5, 6),										wherein the measurement system is configured to determine an exit offset of the calibration wafer when transferring the calibration wafer from the process module using the transfer robot after the calibration wafer has been rotated within the process module by the rotation device (Figs. 1-9), wherein the entry offset and exist offset are based on an initial calibration location of a center of the pedestal (Figs. 3, 4A-B), wherein a condition induced offset of the rotation axis is based on the entry offset and the exit offset, wherein the condition correction is based on the condition induced offset (Col. 3, lines 41-67 & Col. 4, lines 1-32).
Re claim 3, Hofmeister teaches the system of claim 2, wherein the transfer robot (110) is taught a center of the pedestal (140, 142) to determine the initial calibrated location of the rotation axis of the rotation device, wherein the initial calibrated location corresponds to the center of the pedestal and the rotation axis (Fig. 3); and			wherein the transfer robot is used to transfer a calibration wafer from the initial calibrated location pedestal to the calibrated reference location (Col. 4, lines 14-57).
Re claim 4, Hofmeister teaches the system of claim 1, wherein the reference coordinate system is based on an initial calibrated location of a center of the pedestal (Figs. 3-6).
Re claim 5, Hofmeister teaches the system of claim 1, wherein the alignment offset is measured from a calibrated reference location that is calibrated to place the wafer directly at a center of the pedestal (Figs. 3-6).
Re claim 6, Hofmeister teaches the system of claim 5, wherein the calibrated reference location (Figs. 3-6) is outside of the process module (122).
Re claim 7, Hofmeister teaches the system of claim 1, wherein the process condition includes at least one of a temperature level or a vacuum level (“a vacuum chamber 122”, Col. 2, lines 44-46).
Re claim 8, Hofmeister teaches the system of claim 1, wherein the rotation device is located on an end-effector (148).
Re claim 9, Hofmeister teaches the method of claim 1, wherein the rotation device is a lift pad (148) configured to separate from the pedestal (140).
Claim(s) 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmeister et al. (US Pat. 9,196,518).
Re claim 10, Hofmeister teaches a method (Figs. 1-16), comprising:			determining an alignment offset of a process wafer when transferring the process wafer to a pedestal in a process module (Col. 3, lines 41-67 & Col. 4, lines 1-32);												applying an alignment correction corresponding to the alignment offset (Col. 3, lines 63-67 & Col. 4, lines 1-32); and								applying a condition correction of a rotation axis of a rotation device of the process module (Col. 3, lines 63-67 & Col. 4, lines 1-13), wherein the process module is under a process condition (Col. 3, lines 41-67 & Col. 4, lines 1-32, “calibration mode”). 
Re claim 11, Hofmeister teaches the method of claim 10, further comprising:		determining an entry offset of a calibration wafer within a reference coordinate system associated with the process module when transferring the calibration wafer to the pedestal of the process module, the entry offset being based on an initial calibrated location of a center of the pedestal (Figs. 3, 4A-B, 5, 6);						rotating the calibration wafer within the process module using the rotation device (Figs. 1-9);												determining an exit offset of the calibration wafer within the reference coordinate system when transferring the calibration wafer from the pedestal of the process module, the exit offset being based on the initial calibrated location of the pedestal (Figs. 3, 4A-B); and										determining a condition induced offset of the rotation axis of the rotation device using the entry offset and the exit offset (Col. 3, lines 41-67 & Col. 4, lines 1-32); and		determining the condition correction based on the condition induced offset, wherein the process module is under no condition when performing the determining the entry offset, and the rotating the calibration wafer, and the determining the exit offset (Col. 3, lines 41-67 & Col. 4, lines 1-32).
Re claim 12, Hofmeister teaches the method of claim 11, wherein the reference coordinate system is based on the initial calibrated location of the pedestal (Figs. 3-6).
Re claim 13, Hofmeister teaches the method of claim 10, wherein the alignment offset is measured from a calibrated reference location that is calibrated to place the wafer directly at a center of the pedestal (Figs. 3-6).
Re claim 14, Hofmeister teaches the method of claim 13, wherein the calibrated reference location (Figs. 3-6) is outside of the process module (122).
Re claim 15, Hofmeister teaches the method of claim 13, further comprising:		teaching a transfer robot (110) to the center of the pedestal (140, 142) to determine the initial calibrated location of the rotation axis of the rotation device (Fig. 3),	wherein the initial calibrated location corresponds to the center of the pedestal and the rotation axis (Fig. 3); and									determining the calibrated reference location by using the transfer robot to transfer a calibration wafer from the pedestal from the initial calibrated location to the calibrated reference location (Col. 4, lines 14-57). 						Re claim 16, Hofmeister teaches the method of claim 15, wherein the transfer robot (110) is configured for applying the condition correction when transferring a plurality of wafers to and from the process module (“The transport apparatus 110 is located, at least partially, in the chamber 122 and is adapted to transport one or more planar substrate 130, such as semiconductor wafers or flat panel displays or other suitable substrates, between and/or among the chambers 112, 114, 116 and elevators or locks 118, 120”, Col. 2, lines 45-50).
Re claim 17, Hofmeister teaches the method of claim 10, wherein the process condition includes at least one of a temperature level or a vacuum level (“a vacuum chamber 122”, Col. 2, lines 44-46).
Re claim 18, Hofmeister teaches the method of claim 10, wherein the rotation device is located on an end-effector (148).
Re claim 19, Hofmeister teaches the method of claim 10, wherein the rotation device is a lift pad (148) configured to separate from the pedestal (140).
Re claim 20, Hofmeister teaches the method of claim 10, wherein the rotation device is the pedestal (“center of the robot spindle 144”, Col. 3, lines 48-50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/5/22